Per Curiam:

These actions were brought by the indorsees against the makers of promissory notes. The defense was that the notes were given for a patent right and did not contain the words “given for a patent right,” and that the provisions for the registration of the letters patent had not been complied with by the payee. (Gen. Stat. 1901, § 4356.) The notes were indorsed to the plaintiffs for value, before maturity, and the only question was whether they took them without .notice of the infirmity. Upon this question the evi*195dence was conflicting, and the court found for the plaintiffs.
As there was competent and substantial testimony supporting the findings, and no error appears in the proceedings, the judgments are affirmed. '